Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 22 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,514,952 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 February 2021 is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “… micro-batching the incoming events from a stream source … generating a single timestamp for the micro-batch of the incoming events, the single timestamp indicative of a 
Examiner carefully reviewed the references listed on the Information Disclosure Statement dated 24 February 2021, and finds that said references fail to teach or suggest the combination of limitations identified above, alone or in combination with the other limitations of claim 1.
Further, an updated search was conducted, and the following pertinent references were identified. For the following reasons, however, these references fail to teach or suggest the combination of limitations identified above, alone or in combination with the other limitations of claim 1:
Aktoau et al., W.O. 2017/023432 A1, teaches systems and methods for determining the appropriateness of timestamps for one or more events in a sliding window of events, to include input and output timestamps and addressing potential conflicts between them, but does not more specifically teach assigning a timestamp to a micro-batch of incoming events wherein the assigned timestamp is based on a time of receipt of the micro-batch, and using an algorithm to append additional timestamps to each event of the micro-batch that uniquely identify each event in the micro-batch while also identifying each event as part of the micro-batch, and also 
Fang et al., U.S. 10,747,812 B1, teaches systems and methods for time-stamping detected face data in video streams comprising micro-batches of a stream, but does not more specifically teach assigning a timestamp to a micro-batch of incoming events wherein the assigned timestamp is based on a time of receipt of the micro-batch, and using an algorithm to append additional timestamps to each event of the micro-batch that uniquely identify each event in the micro-batch while also identifying each event as part of the micro-batch; and
Kekre et al., U.S. 9,674,249 B1, teaches the use of timestamps for concurrency control in the use of atomic micro-batches comprising streaming windows of sequential data tuples, but does not more specifically teach assigning a timestamp to a micro-batch of incoming events wherein the assigned timestamp is based on a time of receipt of the micro-batch, and using an algorithm to append additional timestamps to each event of the micro-batch that uniquely identify each event in the micro-batch while also identifying each event as part of the micro-batch.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 9 and 15 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-8 depend from claim 1; claims 10-14 depend from claim 9; and claims 16-20 depend from claim 15, and are also allowable at least based on their dependence from allowable independent claims 1, 9 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191